706 N.W.2d 728 (2005)
474 Mich. 951
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kevin Ray DUDDLES, Defendant-Appellant.
Docket No. 128627, COA No. 251824.
Supreme Court of Michigan.
December 9, 2005.
On order of the Court, the application for leave to appeal the March 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY J., dissents and states as follows:
I would remand this case for resentencing. The judge departed from a guidelines *729 maximum of 15 months and sentenced defendant to 15 years in prison. I believe that this is unreasonable under People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).